Citation Nr: 1129300	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1984 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for the left knee condition.

First, the Board notes that the Veteran changed his name in August 1987.  Second, subsequent to the RO decision in January 2001, the Veteran submitted a timely notice of disagreement in November 2001.  However, the RO failed to issue a statement of the case or complete the appeal process until the Veteran again filed for service connection for his left knee disability in May 2006.  A statement of the case was issued in September 2006, and the Form 9 was filed in October 2006.

The Veteran appeared before the undersigned Veterans Law Judge for a hearing in October 2007.  The transcript is of record.  In January 2008, the Board reopened the Veteran's claim and remanded it for additional development, which has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that additional development is needed before rendering a decision in this matter.

First, the Veteran and his in-service Medical Board evaluation indicate that he was hospitalized at the Naval Hospital at Camp Lejeune for approximately ten days in January 1985; however, other than the discharge summary, it does not appear that the hospital records have been obtained and associated with the claims file.  Therefore, on remand, attempts must be made to obtain records directly from the hospital.

Second, the Veteran and his in-service Medical Board evaluation indicate that he was involved in multiple motor vehicle accidents (MVAs) during service and he alleges that he initially injured his left knee during one of the accidents.  Service treatment records do not show treatment for injuries stemming from the alleged MVAs during service.  Personnel records, to include any accident reports, have not been obtained.  Since these documents may support the Veteran's claim, the Board finds that attempts must be made to obtain these records.

Finally, while the Veteran has submitted private treatment records showing treatment of his left knee, review of these records indicates that they are not complete.  Specifically, records from Dr. L.Y.G. refer to an operative note dated February 1999 which has not been associated with the claims file.  Records from his 1989 and 1999 left knee surgeries have been obtained, but records from a third reported surgery have not.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records can be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the January 1985 hospital records from the Naval Hospital at Camp Lejeune and associate them with the claims file.  All attempts to obtain the records must be documented and all responses, if any, must be associated with the claims file.  If unsuccessful in obtaining the outstanding treatment records, inform the Veteran and ask that he provide them.  The Veteran should, if possible, obtain these records himself to expedite the case.

2.  Obtain the Veteran's personnel records and all accident reports from any motor vehicle accidents that he may have been involved in during service.  All attempts to obtain the records must be documented and all responses, if any, must be associated with the claims file.

3.  Ask the Veteran to identify all private medical providers that have treated his left knee disability since service.  Specifically ask him to identify the provider or facility that performed the third knee surgery.  Ask the Veteran to submit an Authorization and Consent to Release Information form for all private providers so that VA can obtain records and associate them with the claims file (or simply submit the additional evidence himself).  If unsuccessful in obtaining the outstanding treatment records, inform the Veteran and ask that he provide them.  The Veteran should, if possible, obtain these records himself to expedite the case.

4.  Ensure that any outstanding VA medical records have been associated with the claims file and perform any additional development deemed necessary.

5.  After all development has been completed, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


